[Cite as Early v. Ohio Dept. of Natural Resources, 2016-Ohio-7208.]



HARRIET JANE EARLY                                     Case No. 2016-00186-AD

      Plaintiff                                        Clerk Mark H. Reed

      v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF NATURAL
RESOURCES

      Defendant

        {¶1} On March 10, 2016, Harriet Jane Early (hereinafter “plaintiff”) filed an action
against defendant Ohio Department of Natural Resources (hereinafter “ODNR”),
alleging she suffered a personal injury on October 30, 2015 at the Malabar Farms Park
Visitation Center. In her complaint, plaintiff stated that at approximately 1:40 p.m. she
fell off the curb while exiting or returning to the Park Visitation Center to dispose of a
glass root beer bottle she purchased at the park and injured her left ankle requiring
surgery to repair.       Plaintiff stated she incurred $5,215.16 in damages and included
various medical bills attesting to this total.                Plaintiff has a $4,900.00 insurance
deductible and has not received any insurance payments with regard to her injury.
        {¶2} In an investigation report filed with the Court on May 11, 2016, defendant
stated, among other defenses, that plaintiff’s claim was barred by the operation of Ohio
law, in particular citing sections 1533.18 and 1533.181 of the Ohio Revised Code.
These sections, when read together, stand for the proposition that ODNR owes no duty
to a recreational user to keep park premises safe for entry and travel. Premises in this
case includes the curb where plaintiff fell.
        {¶3} While the court is sympathetic to plaintiff’s injury, the court finds that ODNR
is correct on the application of the law in this case. Plaintiff is a recreational user. Her
injury and loss occurred as a result of her use of defendant’s premises, not by some
direct or indirect act on the part of the state agency. The agency had no duty to plaintiff
to keep the premises, in this case a curb, safe. If there is no duty, there cannot be a
Case No. 2016-00186-AD                        -2-             MEMORANDUM DECISION


finding of negligence, and thus no finding that the agency can be held liable for plaintiff’s
loss. For this reason, the claim is denied.




HARRIET JANE EARLY                             Case No. 2016-00186-AD

         Plaintiff                             Clerk Mark H. Reed

         v.
                                               ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF NATURAL                     DETERMINATION
RESOURCES

         Defendant

         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs shall be absorbed by the Court.




                                               MARK H. REED
                                               Clerk

Entry cc:


Harriet Jane Early                             Charles G. Rowan
1334 Havant Drive                              Ohio Department Of Natural Resources
New Albany, Ohio 43054                         2045 Morse Road, G-3
                                               Columbus, Ohio 43229-6693


Filed 8/16/16
Sent to S.C. Reporter 10/4/16
Case No. 2016-00186-AD   -3-   MEMORANDUM DECISION